DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/03/2021 together with the examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are herein withdrawn.

Claims Cancellation
This application is in condition for allowance except for the presence of claims 15-17 directed to invention non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.

Claims 1-8, 10, 12-14 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sheng-Hsin Hu on 10/04/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, line 4, after “at least 10”, insert ---, wherein the hydrophilic surfactant is present in the emulsion in an amount that is at least 0.08 w/v% and is present in the emulsion in an amount that is no greater than 0.8 w/v%---.
	Line 5, after “below 8”, insert ---, wherein the hydrophobic surfactant is present in the emulsion in an amount that is at least 0.11 w/v% and is present in the emulsion in an amount that is no greater than 2.0 w/v%---.

Claim 2, line 1, replace “An emulsion” by ---The emulsion---.
Claim 3, line 1, replace “An emulsion” by ---The emulsion---.
Claim 4, cancel claim 4.
Claim 5, line 1, replace “An emulsion” by ---The emulsion---.
Claim 6, cancel claim 6.
Claim 7, line 1, replace “An emulsion” by ---The emulsion---.
Claim 8, line 1, replace “An emulsion” by ---The emulsion---.
Claim 10, line 1, replace “An emulsion” by ---The emulsion---.
Claim 12, line 1, replace “An emulsion” by ---The emulsion---.
Claim 13, line 1, replace “An emulsion” by ---The emulsion---.
Claim 14, line 1, replace “An emulsion” by ---The emulsion---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: After amendment, there is not sufficient teaching in the art of record to render applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 7-8, 10 and 12-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/           Primary Examiner, Art Unit 1613